Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-11, filed 8/30/21, with respect to the claims have been fully considered and are persuasive. The objections and 103 rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5-18, 20-22, 24-27, and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for the allowance of independent Claim 11 were provided on pages 16 and 17 of the non-final rejection mailed 5/28/21.
Regarding Independent Claim 1, the prior art discloses a device for charging a portable electronic device, the device comprising: a housing having a first surface configured to adhere to the portable electronic device, a first cable having a first end configured to connect to a power source; wherein a battery of the portable electronic device is capable of being charged when the first end of the first cable is connected to the power source; wherein the housing defines a cavity configured to store the first cable within the cavity when the first cable is not connected to the power source; the prior art fails to disclose the further inclusion of the combination of a retractor located within the housing, the retractor connected to the first cable and being configured to allow an extension or retraction of the first cable from the housing; and a ring pivotally attached to the housing by a hinge and operable between a retracted position and an extended position, the ring and hinge structured to support the portable electronic device in the 
Regarding Independent Claim 18, the prior art discloses a device for charging a portable electronic device, the device comprising: a housing having a first part and a second part movably attached to the first part, the first part having a first surface configured to adhere to the portable electronic device; a cable having a first portion with a first end connected to the first part and a second portion with a second end; wherein the housing and inductive charging component are sized and positioned such that a battery of the portable electronic device is wirelessly charged when the second end of the cable is connected to the power source; the prior art fails to disclose the further inclusion of the combination of an inductive charging component separate from the cable and disposed within the first part of the housing and in electrical communication with the first end of the cable; wherein the second end is configured to connect to a power source; and wherein the housing defines a cavity configured to store the cable within the cavity between the first part and second part, the first part including a hub and a disk seated around the hub and configured to rotate concentrically about the hub to define a retractor configured to retract at least a portion of the cable through rotation of the disk; wherein the hub incorporates the inducting charging component therein.
Dependent Claims 3, 5-10, 12-17, 20-22, 24-27, and 29-32 are allowed for their dependence upon allowed independent Claims 1, 11, and 18. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859